COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

      The panel has voted to deny appellants’ Motion for Rehearing of the memorandum
opinion and judgment, issued on April 3, 2018.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Panel

Panel consists of: Justices Jennings, Keyes, and Higley.

Date: July 3, 2018